Case: 19-12506   Date Filed: 03/05/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-12506
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:18-cr-00327-SCB-AEP-5

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus


BRYAN RESHAUN WRIGHT,
                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (March 5, 2020)

Before WILSON, LUCK and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 19-12506     Date Filed: 03/05/2020    Page: 2 of 2



if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2